 1                                                                  Honorable Robert S. Lasnik

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON, AT SEATTLE
 8
     CARPENTERS HEALTH AND SECURITY
 9   TRUST OF WESTERN WASHINGTON;                      Case No. 2:19-mc-00003 RSL
     CARPENTERS RETIREMENT TRUST OF
10   WESTERN WASHINGTON; CARPENTERS-                   ORDER VACATING WRIT OF
     EMPLOYERS VACATION TRUST OF                       GARNISHMENT
11   WESTERN WASHINGTON; and
     CARPENTERS-EMPLOYERS
     APPRENTICESHIP AND TRAINING TRUST
12
     OF WESTERN WASHINGTON,
13                            Plaintiffs,
             v.
14
     HI-TECH ERECTORS CORPORATION, a
15   Washington corporation,

16                            Defendant.

17   HOMESTREET BANK,

18                            Garnishee.

19           This matter is before the Court on the motion of the Plaintiff Carpenters Trusts of

20   Western Washington (the” Carpenters Trusts”) to return garnished funds to Defendant Hi-

21   Tech Erectors Corporation (“Hi-Tech”) via the garnishee, Homestreet Bank, because the

22   Parties have settled their dispute.


     ORDER VACATING WRIT OF GARNISHMENT – 1                              McKENZIE ROTHWELL
                                                                       BARLOW & COUGHRAN, P.S.
                                                                      1325 FOURTH AVE., SUITE 910
                                                                           SEATTLE, WA 98101
                                                                              (206) 224-9900

      1700 026 ud021902
 1           The Court has considered the motion, as well as the pleadings, files, and court

 2   records in this matter. Being otherwise advised, the Court ORDERS:

 3                        1.   The Carpenters Trusts’ motion is GRANTED;

 4                        2.   The writ of garnishment (Dkt. #3) is canceled;

 5                        3.   Garnishee Homestreet Bank is directed to promptly return the
                               $4,560.80 held pursuant to the writ of garnishment to Defendant Hi-
 6                             Tech Erectors Corporation; and

 7                        4.   The Clerk of Court shall close the case.

             Dated: April 3, 2019.
 8

 9                                                   A
                                                     Honorable Robert S. Lasnik
10                                                   United States District Judge

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER VACATING WRIT OF GARNISHMENT – 2                                  McKENZIE ROTHWELL
                                                                           BARLOW & COUGHRAN, P.S.
                                                                          1325 FOURTH AVE., SUITE 910
                                                                               SEATTLE, WA 98101
                                                                                  (206) 224-9900

      1700 026 ud021902
